TANNER, P. J.
This case is heard upon the petition of the creditor that the receiver be ordered to pay the dividend ordered by the Court without requiring from the creditor a release against said trust estate or the *5trustees thereof, or any other conditions attached to .the payment of said dividend.
For complainant: A. S. & A. P. Johnson.
For respondent: Wilson, Gardner & Churchill and H. B. Agard.
The decree upon which the receiver tendered payment does not appear to be a final decree releasing the receiver or the trust estate from all liability. In the absence of such a decree we do not think that the receiver can require any such release as he has insisted upon in the case.